United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3086
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                   Steven A. Smith,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                              Submitted: April 11, 2016
                                Filed: May 13, 2016
                                   [Unpublished]
                                  ____________

Before COLLOTON, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Steven Smith was convicted in Minnesota in 2007 of criminal sexual conduct
in the second degree. Under the Sex Offender Registration and Notification Act
(“SORNA”), Smith was required to register as a sex offender before his release from
prison and to update his registration within three days after any change of residence.
42 U.S.C. § 16913. Smith initially registered at an address in Anoka County,
Minnesota, but law enforcement later discovered Smith living in Rogers, Arkansas,
without having updated his registration.

       A grand jury charged Smith with failure to update his sex-offender registration,
in violation of 18 U.S.C. § 2250(a). Smith moved to dismiss the indictment, arguing
that SORNA is unconstitutional. After the district court* denied the motion to
dismiss, Smith entered a conditional plea of guilty, preserving his right to appeal the
denial of his motion to dismiss. The district court accepted Smith’s plea and
sentenced him to twenty-four months’ imprisonment. On appeal, Smith contends that
SORNA exceeds the power of Congress under the Commerce Clause. We review de
novo the denial of a motion to dismiss an indictment. United States v. Janis, 810 F.3d
595, 597 (8th Cir. 2016).

       SORNA requires individuals convicted of certain sex offenses to maintain up-
to-date registration with state governments for inclusion on state and federal sex-
offender registries. 42 U.S.C. § 16913. Covered persons are required to register
before their release from custody (or after sentencing, if their sentence does not
include a term of incarceration), and must update their information within three days
of any change of name, residence, employment, or student status. Id. Any person
required to register under § 16913 who travels in interstate commerce and knowingly
fails to update his registration faces criminal penalties of up to ten years’
imprisonment. 18 U.S.C. § 2250(a).

       Smith argues that both the registration requirement and the criminal penalties
for failure to register exceed Congress’s power under the Commerce Clause, U.S.
Const. art. I, § 8, cl. 3. Smith concedes, however, that circuit precedent forecloses
this argument. In United States v. May, 535 F.3d 912, 921-22 (8th Cir. 2008), this


      *
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-
court held that SORNA’s criminal penalties are a valid exercise of the Commerce
Clause, because § 2250(a)(2)(B) requires the government to prove that the defendant
traveled in interstate commerce. The court also held in United States v. Howell, 552
F.3d 709 (8th Cir. 2009), that the registration requirement is a necessary and proper
means of “track[ing] the interstate movement of sex offenders.” Id. at 715-17. Smith
argues that National Federation of Independent Business v. Sebelius, 132 S. Ct. 2566
(2012), called May and Howell into question, but this court rejected an identical
argument in United States v. Anderson, 771 F.3d 1064, 1067-71 (8th Cir. 2014).
Accordingly, we affirm the district court’s denial of the motion to dismiss the
indictment.
                         ______________________________




                                         -3-